--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
LICENCE AGREEMENT




THIS LICENSE AGREEMENT (this "Agreement") is made effective as of the


October 28, 2010 (the “Effective date”) (the "effective date")





 
BETWEEN:
TRINITY Rx SOLUTIONS, LLC, Address 217-21 Rockaway Point
Blvd, Breezy Point New York, 11695 (“LICENSOR”)
 
 
AND
 
FRESH START PRIVATE MANAGEMENT, INC, Address 11010 EAST BOUNDRY RD ELK WA 99009
 
 
WHEREAS
 
   
A.
LICENSOR has the exclusive license for Naltrexone Implant Product one which has
been designed for Alcoholism.
 
 
B.
LICENSEE wishes to obtain an exclusive license from LICENSOR to use the
Naltrexone Implant which they have the rights and LICENSEE shall exclusively use
the Naltrexone Implant for all its patients.

 


 1.
DEFINITIONS

  
In this Agreement, except in so far as the context or subject matter otherwise
indicates or requires, the following terms and expressions shall have the
following meanings:
"Agreement" means this Agreement and the Schedules hereto.
"License Fee" means the fee payable to LICENSOR for licensing LICENSEE to use
the licensed product which fees are set forth in Section 3.
"Licensed Product" means the Naltrexone Implant.
"Parties" means each of LICENSOR and LICENSEE and "Party" means either one of
them as the context requires.
"Products" includes technologies, devices, techniques, programs or patents.
 
 
2.  
GRANT



LICENSOR hereby grants to the LICENSEE an exclusive license to use the Licensed
Product, any procedures related to the licensed product.
 
 
2.1  
LICENSEE shall have the right to use the Licensed Product as required.

 
 
3.  
LICENCE FEE & COMPOUNDING FEE

 
 
3.1  
The License Fee payable under this Agreement shall be sent to LICENSOR.

LICENSEE shall pay to LICENSOR a onetime License Fee of 7.5% of the total common
shares or equity in each foreign Company (See Attached A).


 
1

--------------------------------------------------------------------------------

 




3.2  
LICENSEE shall pay to LICENSOR or its affiliate assigned by LICENSOR a $600
compounding fee for each prescription request for the LICENSED product



 
4.
 TERM & TERMINATION

 
This Agreement shall remain in force for so long as LICENSEE continues to use
the Licensed Product. Since the License has been purchased their will be no
termination of the licensed products from LICENSOR.


 
5.
TERRITORY

 
LICENSOR will inform the LICENSEE of which country the Licensed product will be
used in identified in Attachment A.
 
 
6. 
 SECURITY

 
 
LICENSOR will take all reasonable steps to ensure that the Licensed Product is
not provided to any other persons, companies or organizations within or
distributed to each Country identified in Attachment A

 
 
6.1  
LICENSEE and LICENSOR agree to advise each other immediately if discovery of any
unauthorized use of the Licensed Product by any third persons.

 


7.  
TITLE AND WARRANTY

          
 
 
Title to and ownership of the Licensed Product, including all intellectual
property rights shall at all time remains with the LICENSOR.

 
 
7.1
The Licensed Product is being supplied by LICENSOR at the request of LICENSEE.
It is acknowledged and agreed by the parties that:



(a) LICENSOR do not have detailed knowledge or understanding of LICENSEE's
needs, obligations and business;
 
(b) LICENSOR warrant and undertake that the Licensed Product is suitable for and
will assist LICENSEE in its operations.

 
2

--------------------------------------------------------------------------------

 
 
 
8. 
SUPPLY OF LICENSED PRODUCT

    
LICENSOR will provide support and updated information to LICENSEE relating to
any product updates or improvements regarding any licensed products from
LICENSOR. The LICENSOR will also provide the LICENSEE with details and updates
of its methods and techniques on a regular basis and/or when requested and will
ensure that all of its services and techniques are available to LICENSEE.
 
 
9.
Assignment



The license granted hereunder and the Licensed Product may be assigned,
sub-licensed or otherwise transferred by the LICENSEE unless approved in writing
by LICENSOR.
 
 
10.
SUPPORT



LICENSOR will offer reasonable levels of support to assist LICENSEE and will
make its personnel available by email, phone or fax during normal working hours
for feedback, problem solving or general questions to ensure that the Licensed
Product is being used and promoted correctly.
 
 
11.
MUTUAL PERFORMANCE OBLIGATIONS - CONFIDENTIALITY OF USER DATA



The parties agree to maintain the confidentiality of any data relating to the
usage of the Licensed Product by LICENSEE, such data may be used solely for
purposes directly related to the Licensed Product and may only be provided to
third parties with written approval of the parties.
 
 
12.
WARRANTIES

        
Subject to the limitations set forth elsewhere in this Agreement, LICENSOR
warrants that it has the right to license the rights granted under this
Agreement to use the Licensed Product that it has obtained any and all necessary
permissions from third parties, to license, the Licensed Product.


 
3

--------------------------------------------------------------------------------

 
 
 
13.           INDEMNITIES


Each party shall indemnify and hold the other harmless for any losses, claims,
damages, awards, penalties or injuries incurred by any third party, provided
that the indemnifying party is promptly notified of any such claims. The
indemnifying party shall have the sole right to defend such claims at its own
expense. The other party shall provide, at the indemnifying party's expense,
such assistance in investigating and defending such claims as the indemnifying
party may reasonably request. This indemnity shall survive the termination of
this Agreement.
 
 
14.           GOVERNING LAW


This Agreement shall be governed by the applicable laws of the State of New
York.
 
 
15.           DISPUTE RESOLUTION


In the event of any dispute or controversy arising out of or relating to this
Agreement, the parties agree to meet to exercise their best efforts to resolve
the dispute as soon as possible. The parties shall, without delay, continue to
perform their respective obligations under this Agreement which are not affected
by the dispute.
 
 
16.           ARBITRATION


Any controversies or disputes arising out of or relating to this Agreement shall
be resolved by binding arbitration in accordance with the Rules of the ICC, at a
venue selected by the Party claiming injury (Plaintiff). The parties shall
select a mutually acceptable arbitrator knowledgeable about issues relating to
the subject matter of this Agreement. In the event the parties are unable to
agree to such a selection, each party will select an arbitrator and the
arbitrator shall in turn select a third arbitrator. All documents, materials and
other information in the possession of each party shall be made available to the
other party for review and copying no later than fourteen (14) days after the
notice of arbitration is served.
 
 
17.           SEVERABILITY


Neither party shall be liable in damages to have the right to terminate this
Agreement for any delay or default in performing hereunder if such delay or
default is caused by conditions beyond its control, including but not limited to
acts of God, government restrictions (including the denial or cancellation of
any necessary license), wars, insurrections and/or any other cause beyond the
reasonable control of the party whose performance is affected.
 
4

--------------------------------------------------------------------------------

 
 
 
18.           ENTIRE AGREEMENT
 
This Agreement constitutes the entire agreement of the parties and supersedes
all prior communications, understandings and agreements relating to the subject
matter hereof, either oral or written. Except the prior NDNC that will stay in
effect.
 
 
19.           AMENDMENT


No modification or claimed waiver of any provision of this Agreement shall be
valid except by written amendment signed by authorized representatives of the
parties.
 
 
20.           WAIVER OF CONTRACTUAL RIGHT


Waiver of any provision herein shall not be deemed a waiver of any other
provision herein, nor shall waiver of any breach of this Agreement be construed
as a continuing waiver of other breaches of the same or other provisions of this
Agreement.
 
 
21.           NOTICES


All notices given pursuant to this Agreement shall be in writing and may be hand
delivered or shall be deemed to be received within three (3) days of mailing, if
sent by registered or certified mail, return receipt requested. If any notice is
sent by facsimile, confirmation copies must be sent by mail or hand delivery to
the specified address. Either party may from time to time change its Notice
Address by written notice to the other party.

 

 
If to LICENSOR:
 
   
Address:
 
217-21 Rockaway Point Blve, Breezy Point, NY, 11695
 
If to LICENSEE:
 
   
Address:
 
999 N. Tustin Ave, Suite 16 Santa Ana, CA 92705



 
The parties agree that this Agreement shall be binding on the heirs, executors,
administrators or assigns of each of them.


 
 
5

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF the parties have executed this Agreement by their respective
duly authorized representatives as of the date first above written.
 
TRINITY Rx SOLUTIONS, LLC


Sal Amodeo
____________________                                                                                     Date:________________
Title:  Managing Member


FRESH START PRIVATE, INC.


Neil
Muller_____________________                                                                                     Date:________________
Title: Director








 
6

--------------------------------------------------------------------------------

 

 
ATTACHMENT A


License Fee


LICENSEE shall provide to LICENSOR 7.5% of the current and issued outstanding
common shares or an equity interest in each public company(ies) formed in the
Country(ies) listed below. While the company(ies) remain a  private corporation
the licensor will receive 7.5% of the net revenue.


Country
 
United States Of America
Company Name
 
Fresh Start Private Management , Inc
Total  Shares Issued
 
75,630,000
Allocation to LICENSOR
 
7.5%
Total Shares Allocated
 
5,672,250



LICENSOR shall be restricted from selling shares for six months from date of
this Agreement.


7

--------------------------------------------------------------------------------

 

